UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 14, 2007 Don Marcos Trading Co. (Exact name of registrant as specified in its chapter) Florida (State or other jurisdiction of incorporation 000-52692 (Commission File Number) 65-0921319 (IRS Employer Identification No.) 1850 Southeast 17th Street, Suite 300 Ft. Lauderdale, Florida (Address of principal executive offices) 33316 (Zip Code) (954) 356-8100 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Section 1 - Registrant’s Business and Operations Item 1.01 Entry into a Material Definitive Agreement. On December 12, 2007, Don Marcos Trading Co. (the “Company”) entered into Stock Purchase Agreements with certain of its officers for the sale to those officers of shares of the Company’s common stock as follows: Name of Officer Number of Shares of Common Stock Purchased Purchase Price Paid Earl T. Shannon 1,400,000 $7,000 Steven W. Hudson 1,400,000 $7,000 Scott W. Bodenweber 1,400,000 $7,000 There is no material relationship between the Company or its affiliates and any of the parties, other than with respect to the Agreement. Section 3 – Securities and Trading Markets Item 3.02Unregistered Sales of Equity Securities Pursuant to the Stock Purchase Agreements described in Item 1.01, on December 12, 2007, the Company sold an aggregate of 4,200,000 shares of its common stock at a price of $0.005 per share for gross proceeds of $21,000 to three accredited investors.The Company relied on the exemption from registration relating to offerings that do not involve any public offering pursuant to Section 4(2) under the Act and/or Rule 506 of Regulation D promulgated pursuant thereto.The Company believes that the investors are “accredited investors” under Rule 501 under RegulationD of the Act and had adequate access to information about the Company. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (d)The following exhibits are being furnished herewith: Exhibit No.Exhibit Description 10.1 Stock Purchase Agreement with Earl T. Shannon, dated December 12, 2007 10.2 Stock Purchase Agreement with Steven W. Hudson, dated December 12, 2007 10.3 Stock Purchase Agreement with Scott W. Bodenweber, dated December 12, 2007 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: December 13, 2007 DON MARCOS TRADING CO., a Florida corporation /s/ Earl T. Shannon By: Earl T. Shannon Its:President 3
